23 So. 3d 832 (2009)
Gerald D. PARRISH, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-4011.
District Court of Appeal of Florida, First District.
December 8, 2009.
Gerald D. Parrish, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Gerald Parrish is hereby afforded a belated appeal from the order of the Circuit Court for Leon County denying postconviction relief by order of January 13, 2009, in its case number 2006 CF 3876. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the *833 circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
KAHN, LEWIS, and WETHERELL, JJ., concur.